557 F.2d 456
77-2 USTC  P 9580
Harold P. DAHLGREN et al., Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 75-3263.
United States Court of Appeals,Fifth Circuit.
Aug. 12, 1977.

Frank D. McCown, U. S. Atty., Fort Worth, Tex., Scott P. Crampton, Asst. Atty. Gen., Wm. A. Friedlander, Atty., Murray S. Horwitz, Atty., Tax Div., Gilbert E. Andrews, Chief, Appellate Sec., U. S. Dept. of Justice, Washington, D. C., Martha Joe Stroud, Asst. U. S. Atty., Dallas, Tex., for defendant-appellant.
John L. Hauer, Robert E. Goodfriend, Clarice M. Davis, Dallas, Tex., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Texas.
Order on Petition for Clarification and Rehearing.
(Opinion June 3, 1977, 553 F.2d 434).
Before TUTTLE, WISDOM and COLEMAN, Circuit Judges.
PER CURIAM:


1
It appears that one issue comprehended within the original suit, that is the question whether Dahlgren had "constructively transferred" his interest in the patent long before the purported sale with which this case is now concerned, was decided in favor of the taxpayer by the jury in response to special interrogatories.  Petitioner contends that it is appropriate, if this Court remands the case to the trial court to provide that that issue is no longer to be tried and that the new trial shall be limited to the valuation question dealt with in our opinion.  We conclude that this is an appropriate request and on remand the issue of possible transfer of the patent in May of 1959 shall be taken as settled in favor of the taxpayer and shall not again be submitted to the jury.


2
The petition for rehearing is DENIED.